
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Forbes (for
			 himself, Mr. Lance,
			 Mr. Goodlatte, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Urging the Federal courts to expedite
		  disposition of actions challenging the constitutionality of provisions of the
		  Patient Protection and Affordable Care Act (Public Law
		  111–148).
	
	
		Whereas actions have been filed in a number of Federal
			 courts challenging the constitutionality of various provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), including the
			 so-called individual mandate;
		Whereas, in the case of Virginia v. Sebelius (Civil Action
			 No. 3:10CV188–HEH), Judge Henry E. Hudson of the Eastern District of Virginia
			 ruled on December 13, 2010, that the individual mandate was unconstitutional in
			 that Congress lacked the constitutional authority to impose such a
			 mandate;
		Whereas a similar case, Florida v. Sebelius (Case No.
			 3:10–cv–91), was filed in the district court for the Northern District of
			 Florida to challenge the constitutionality of the individual mandate and other
			 provisions of that law and 26 States have either challenged or are seeking
			 leave to challenge such constitutionality;
		Whereas in the cases of Liberty University v. Geithner
			 (Case No. 6:10–cv–00015) and Thomas Moore Law Center v. Obama (729 F. Supp.
			 2d), Judge Norman K. Moon of the Western District of Virginia and Judge George
			 C. Steeh of the Eastern District of Michigan, respectively, upheld the
			 constitutionality of the individual mandate;
		Whereas the lack of a definitive ruling in these actions
			 creates uncertainties and impacts adversely on the areas of the economy and
			 health care; and
		Whereas a prompt resolution of these cases would bring
			 certainty to employers, individuals, health care providers, State and local
			 governments, and others: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it is a matter of
			 great public importance that actions in Federal courts challenging the
			 constitutionality of the Patient Protection and Affordable Care Act (Public Law
			 111–148) be resolved as quickly as possible; and
			(2)the Federal courts
			 should expedite, to the greatest extent practicable, the disposition of such
			 actions.
			
